DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. The applicant argues that U.S. Patent Application Publication Number 2004/0039986 is evidence that the operation of the parser is prior art as alleged in paragraph 14 of the applicant’s specification.  The applicant’s originally disclosure does not reference US Patent Application Publication Number 2004/0039986 by Solomon in any manner so there is no evidence that this is what the applicant intended when referring to what is “well-known by those skilled in the art” in paragraph 14.  The Examiner agrees that Solomon provides details about how the applicant’s invention could work but there is no evidence that the applicant intended to cover the specific details of Solomon.  Paragraph 14 is absent any reference to how the parsed packets are processed in such a way that they can be compared to a look-up table.  There is no suggestion in paragraph 14 that the applicant was in possession of a scenario where the applicant’s invention categorized a packet based on type and then compared the type to a look-up table to determine if a port exists corresponding to a packet.  For example, the applicant’s disclosure is broad enough to cover any type of analysis of a packet (such as analysis of an originator, a destination, a security level, etc.).  
While the MPEP allows for omitting that which is well-known, in this case the techniques for performing the parsing and analysis based on the table are not predictable because so many different techniques could be performed and not just that disclosed in Solomon.  The omission is important because the determination of the parser is disclosed by the applicant in conjunction with software analysis disclosed in paragraphs 18 and 20 of the applicant’s specification.  So even if it could be argued that Solomon shows that a technique for using a lookup table to find an egress port is obvious, Solomon is clearly not doing this in the context of a system that performs the further software analysis disclosed by the applicant in paragraphs 18 and 20 and shown in Figures 2A and 2B.  
The applicant’s arguments regarding the second written description issue are not persuasive.  The applicant’s amendment overcame part of the issue but the issue still remains that the parser was not disclosed as a separate circuit as claimed.
With respect to the antecedent basis rejections of claims 4-6 and 14-16, the applicant’s arguments are not persuasive.  The applicant fixed length referred to in the independent claims is not coherently tied to the transmission length decided in claims 4-6 and 14-16.  Claims 4-6 and 14-16 need to be amended to define the transmission length in the context of the fixed length mentioned in in claims 1 and 11 in order to be coherent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Scope of Enablement
Claims 1 and 11 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the parser searching a look-up table, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Paragraph 14 and the applicant’s remarks filed on 9/21/2022 make it clear that the applicant’s invention cannot determine a port to send the packet from without first consulting a look-up table.  The breadth of the claim allows for a scenario where the parser makes such a determination without a look-up table.  The applicant did not disclose a technique where the parser makes such a determination without the use of a look-up table and it is not clear how the parser would make such a determination.

Enablement 
Claims 1, 2, 4-6, 8, 11, 12, 14-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1 and 11 recite the following limitation:
if the processor performs analysis to the partial content of the packet and determines that it is required to keep reading remaining contents of 25the packet

Paragraph 18 provides literal support for the claimed feature:
[0018] The flow then enters Step 216. The software reads packet contents that have been delivered to the DRAM 106, and performs analysis to determine whether it is required to keep reading the packet contents remaining in the packet buffer. If yes, the flow enters Step 218 to update the transmission packet length variable M (the original value M minus L bytes that were previously delivered to the DRAM 106 by DMA), and enters Step 210 again. Related descriptions of Step 210 may be known by referring to the relevant description above, and are omitted here for brevity. In another embodiment, this DMA transmission basic unit length L may be set as different values in every DMA by software setting.

Paragraph 23 states the following:
[0023] It should be noted that parts of the above description relating to software analysis are well-known by those skilled in this art; the main focus of this embodiment is segmentally forwarding the packet 300 for the processor 102 to perform software analysis. Details relating to software analysis are therefore omitted here for brevity.

Paragraph 18 does not provide any description of what analysis might be used to determine whether it is required to keep reading the packets contents remaining in the packet buffer.  Paragraph 23 suggests that such techniques are known to those skilled in the art and therefore omitted for brevity.  The software analysis disclosed with respect to step 216 however is essential to the “main focus of segmentally forwarding the packet 300 for the processor 102 to perform software analysis”.  Claims 1 and 11 cover step 216 when the processor “determines that it is required to keep reading remaining contents of the packet”.  
If the applicant’s assertion in paragraph 23 is correct that the software analysis is well-known by  those skilled in the art, then the segmental forwarding of the packet must also be well-known because it is the direct result of the software analysis the applicant is alleging is well-known.  In other words, the software analysis in step 216 exists solely in the context of segmentally forwarding packets.  The Examiner does not agree with the premise in paragraph 23 that the disclosed software analysis is well-known.
The Examiner however has not found any evidence that applicant’s claimed determination of whether it is required to keep reading the packets is known to those skilled in the art.  Though analysis of headers of packets is well known in the art, as the applicant pointed out in the 9/21/22 remarks, the claims go beyond analyzing headers, by continuing to analyze the content of the packet past the header.  Such content usually consists of arbitrary packet data which would not have a format that readily suggests a technique for analysis.  Because the data of the packets themselves is not predictable, the techniques for analyzing the data of the packets would not predictable.  The applicant omits essential details about what data analysis is performed in step 216 of the applicant’s disclosure in order to determine whether to keep reading a packet.  The applicant’s disclosure places the entire burden of developing such a technique on those skilled in the art trying to make or use the invention.  The entire burden of developing the claimed invention is clearly unreasonable.

Claims 1, 2, 4-6, 8, 11, 12, 14-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
Claim 1 recites the following limitations:
a parser circuit, configured to determine which port the packet is going to be sent out from;


Claim 11 recites the following limitations:
using a parser circuit to determine which port the packet is going to be sent out from;


The applicant does not provide any disclosure of how it is determined which port a packet is going to be sent out from.  The applicant in paragraph 14 of the specification states that “As the parser 140 and related contents to be searched in the look-up table 152 are well-known by those skilled in the art, related details are omitted here for brevity”.   Paragraph 14 goes on to explain how the look-up table 152 is used to determine if a packet is to be processed with software.  The applicant defines a situation where software processing is necessary as a situation when the parser 140 cannot determine which port the packet is going to be sent from.  The applicant’s disclosure relies on such a look-up table, that can be used to determine whether a packet must be processed with software, being known in the art.  The applicant’s disclosure does not define what types of packets are being sent or what types of ports are being used so it is not clear what the applicant’s invention is actually doing.  The applicant’s disclosure does not define how the packets are analyzed or how the analysis performed with respect to the look-up table in paragraph 14 is related to the supposedly well-known software analysis mentioned in paragraph 20 of the applicant’s disclosure.
Even if this assertion of what was well-known was true, the applicant failed to meet the burden of 35 USC section 112(a) because the applicant is merely specifying a desired result and is failing to sufficiently identify how the function is performed or the result is achieved (see section 2163.03(V) of the MPEP).  The applicant is merely specifying that a decision is made without even getting into what technique is used to make that decision.  The applicant’s disclosure fails to identify how the applicant’s invention discerns between a packet whose ports can be determined and those that cannot be determined. The applicant’s disclosure does not specify any aspects of a packet that are analyzed to make such a determination or how such aspects of a packet would be used to discern what port to send the packet from.  The disclosure fails to provide any description of how the analysis performed by the parser disclosed in paragraph 14 is related to the further software analysis performed by the invention in paragraph 20.

Written Description Issue #2
The applicant did not disclose a specific parser “circuit” as now covered by claims 1 and 11.  Paragraph 12 of the applicant’s disclosure states that the parser is part of circuitry 110 but there is no disclose that the parser is implemented as a separate circuit as claimed in the amendment filed on 5/19/2022.  The applicant was not originally in possession of such a concept.

Written Description Issue #3
Claim 1 recites the following limitation:
the control circuit segmentally delivers data contents following the partial content to the memory via the processor port, until the processor is able to determine which port the packet is going to be sent out from.

Claim 11 recites the following limitation:
segmentally delivering data contents following the partial content to the memory via a processor port, until the processor is able to 30determine which port the packet is going to be sent out from.

Paragraphs 18-20 disclose the following:

[0018] The flow then enters Step 216. The software reads packet contents that have been delivered to the DRAM 106, and performs analysis to determine whether it is required to keep reading the packet contents remaining in the packet buffer. If yes, the flow enters Step 218 to update the transmission packet length variable M (the original value M minus L bytes that were previously delivered to the DRAM 106 by DMA), and enters Step 210 again. Related descriptions of Step 210 may be known by referring to the relevant description above, and are omitted here for brevity. In another embodiment, this DMA transmission basic unit length L may be set as different values in every DMA by software setting. 

[0019] When the flow determines that it is not required to keep reading the packet contents remaining in the packet buffer in Step 216, the flow enters Step 220. Similarly, Step 212 is also followed by Step 220, which means a procedure of delivering the packet contents from the DMA controller 160 to the DRAM 106 has finished. 

[0020] Refer to FIG. 2B. The software reads a portion or all of the contents of the packet Page 5 of 11 
delivered from the DRAM 106 by the DMA controller 160 in Step 220, and performs analysis and correction. The flow then enters Step 222 to determine whether the packet 300 needs to be forwarded to other electronic devices via one of the multiple ports 114_1 to 114_N; if yes, the flow enters Step 224; otherwise, the flow enters Step 228. 


As disclosed in paragraph 18-20 and shown in Figures 2A and 2B, the applicant does not disclose that the segmental deliver of data contents is occurs until the processor is able to determine which port the packet is going to be sent from.  The determination of which port the packet is going to be sent from occurs in step 220 which clearly happens after all of the segments of the packet are already delivered to the DRAM.  Step 216 which controls the forwarding to segments is clearly disclosed as being separate from step 220 which is the actual determination of which port to send the packets from.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8, 11, 12, 14-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Paragraph 14 of the applicant’s disclosure makes it clear that the parser cannot determine which port the packet is going to sent out from without searching the results of a look-up table.  As explained by the applicant in the 9/21/2022 Remarks, the applicant’s parser uses the look-up table to determine if there is any entry for the type of packet received.  According to the applicant’s explanation, the look-up table is essential to the disclosed invention yet not claimed.  The applicant did not disclose a scenario where the parser makes the claimed determination without searching the look-up table. 

 Claims 4 and 14 recite the limitation "the partial content having the transmission length" in the final limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not described any relationship between the decided transmission length and the delivered partial content.
Claims 5 and 15 recite the limitation "the partial content having the transmission length" in the final limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not described any relationship between the decided transmission length and the delivered partial content.
Claims 6 and 16 recite the limitation "the partial content having the transmission length" in the final limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not described any relationship between the decided transmission length and the delivered partial content.

Prior Art
	The applicant’s amendment has overcome the prior art rejection based on Crupincoff.  Further search and consideration did not reveal any prior art that would anticipate or make obvious the applicant’s claimed invention.  However, the applicant’s disclosure was not found to enable the current claims and cannot be found allowable.  The applicant’s disclosure lacks a description of the technology that would allow one skill in the art to make or use the claimed invention for the reasons explained in the rejection in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442